DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Receipt of Applicant’s Amendment filed on 05/07/2021 is acknowledged.  The amendment includes the cancellation of claims 6, 9, and 16, and the amending of claims 1-2, 7, 11-12, and 17.
Claim Objections
3.	The objections raised in the Office Action mailed on 02/23/2021 have been overcome by applicant’s amendments received on 05/07/2021.
Claim Rejections - 35 USC § 112
4.	The rejections (with respect to claims 7 and 17) raised in the Office Action mailed on 02/23/2021 have been overcome by applicant’s amendments received on 05/07/2021.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
7.	Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to whether the claimed “result vector” in the limitation “wherein generating said result vector includes setting a particular bit corresponding to an index of said column vector that said posting index maps to a hierarchical data object of said plurality of hierarchical data objects” refers to the earlier claimed “first result vector” in the earlier limitation “wherein evaluating said predicate includes generating a first result vector representing the evaluation of said first predicate condition against said posting index”.
	Indeed, the applicants use the phrase “said first result vector” in dependent claims 3 and 13. The examiner suggests that the applicants insert the term “first” after “said” to absolve this issue in dependent claims 2 and 12.
	Dependent claims 3 and 13 are rejected for incorporating the deficiencies of dependent claims 2 and 12 respectively.  
	Dependent claim 10 is dependent on a cancelled claim.
	Dependent claim 20 is dependent on a cancelled claim.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	Claims 1, 5, 7-8, 11, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PGPUB 2017/0060973), and further in view of Hammerschmidt et al. (U.S. PGPUB 2015/0134670), and further in view of Wang et al. (Article entitled “Investigating Memory Optimization of Hash-index for Next Generation Sequencing on Multi-core Architecture”, Copyright 2012).
12.	Regarding claims 1 and 11, Liu teaches a method and non-transitory storage media comprising:
A)  storing one or more tables in a persistent form (Paragraphs 26, 29, and 147, Paragraph 54 and Figures 2a-2b of 14/337179); 
B)  said one or more tables comprising a plurality of columns (Paragraphs 29, 141, and 147, Paragraph 54 and Figures 2a-2b of 14/337179); 
C)  said plurality of columns comprising a scalar column and a certain column that contains semi-structured data or unstructured-text data (Paragraphs 29, 65-66, and 141, Paragraphs 44-52, and 54 and Figures 2a-2b of 14/337179); 
D)  within an IMCU stored in RAM, storing a subset of rows that include said scalar column and said certain column (Paragraphs 29, 65-66, and 140-141, Figure 2, Paragraphs 44-52, and 54 and Figure 2b of 14/337179); 
E)  said subset of rows containing a plurality of hierarchical data objects in said certain column of said subset of rows (Paragraphs 7, 29, 65-66, and 140-141, Figure 2, Paragraphs 44-52, and 54 and Figure 2b of 14/337179); 
F)  wherein within said IMCU, said scalar column is stored in a column-major format (Paragraphs 65, 66, and 70); and 
G)  said certain column is stored in a representation that includes a index (Paragraphs 88-89); 
I)  maintaining transactional consistency between said IMCU and said scalar column and certain column stored in said persistent form in said one or more tables (Paragraphs 29, 65-66, and 140-141, Figure 2, Paragraphs 44-52, and 54 and Figure 2b of 14/337179);
J)  receiving a request to execute a database statement that requires predicate evaluation of a predicate against said certain column (Paragraphs 29 and 88, Paragraph 66 of 14/337179); and 
K)  in response to receiving the request, evaluating said predicate using said IMCU (Paragraphs 29 and 88, Paragraph 66 of 14/337179); 
L)  wherein evaluating said predicate includes evaluating a first predicate condition of said predicate against said index (Paragraphs 88-90);
wherein said scalar column is stored in a column vector within said IMCU (Paragraphs 65, 66, 70, and 72).
	The examiner notes that Liu teaches “storing one or more tables in a persistent form” as “Techniques are described herein for maintaining semi-structured data on persistent storage in one format (persistent-format), and in volatile memory in another format (mirror-format). Data stored in the persistent-format is referred to herein as PF data, while data stored in the in-memory format is referred to herein as MF data. The PF data may be stored within or outside of the database system itself” (Paragraph 26), “an in-memory database architecture is described in detail in described in detail in U.S. application Ser. No. 14/337,179 (United States Publication No. 2015-008883OA1), Mirroring, In Memory, Data From Disk To Improve Query Performance, filed on Jul. 21, 2014 by Jesse Kamp, et al., (the "Mirroring Application"), the entire contents of which are incorporated herein by reference. The Mirror Application describes, among other things, maintaining multiple copies of the same data items, where one copy is maintained persistently on disk, and another copy is maintained in volatile memory. The copy that is maintained in volatile memory is referred to as an "in-memory copy" (IMC). The structure in which the IMCs are stored may be an in-memory compression unit (IMCU)” (Paragraph 29), “Because not all of the PF data is necessarily mirrored and valid in the MF data, in some situations queries may require some data that can only be satisfied by the PF data. For example, table A as mirrored in IMCU form in FIG. 2 may only contain some of the hierarchical data objects stored in an on-disk table A stored in PF form. For example, IMCU 1 and IMCU2 each only have 10 rows. Thus, the in-memory table A stores MF data for twenty semi-structured documents. However, the on-disk copy of table A may store hundreds of semi-structured documents in the persistent-format” (Paragraph 147), and “it shall be assumed that PF data structures 108 include the table 200 illustrated in FIG. 2A. Table 200 includes three columns c1-c3, and six rows r1-r6. While the illustration of table 200 in FIG. 2A portrays how the data is logically organized on persistent storage 110, the actual format in which the data is physically stored may be quite different” (Paragraph 54 of 14/337179).  The examiner further notes that that example of the on-disk copy of a table storing hundreds of semi-structured documents in PF format (i.e. persistent format) teaches the claimed storage of a table in persistent form.  Moreover, Figure 2a of 14/337179 (which is incorporated by reference) clearly shows a table stored in PF with multiple columns).  The examiner further notes that Liu teaches “said one or more tables comprising a plurality of columns” as “an in-memory database architecture is described in detail in described in detail in U.S. application Ser. No. 14/337,179 (United States Publication No. 2015-008883OA1), Mirroring, In Memory, Data From Disk To Improve Query Performance, filed on Jul. 21, 2014 by Jesse Kamp, et al., (the "Mirroring Application"), the entire contents of which are incorporated herein by reference. The Mirror Application describes, among other things, maintaining multiple copies of the same data items, where one copy is maintained persistently on disk, and another copy is maintained in volatile memory. The copy that is maintained in volatile memory is referred to as an "in-memory copy" (IMC). The structure in which the IMCs are stored may be an in-memory compression unit (IMCU)” (Paragraph 29), “Because not all of the PF data is necessarily mirrored in the MF data, in some situations queries may require data that can only be satisfied by the PF data. For example, if a table has columns A, B and C, and only Liu teaches “said plurality of columns comprising a scalar column and a certain column that contains semi-structured data or unstructured-text data” as “an in-memory database architecture is described in detail in described in detail in U.S. application Ser. No. 14/337,179 (United States Publication No. 2015-008883OA1), Mirroring, In Memory, Data From Disk To Improve Query Performance, filed on Jul. 21, 2014 by Jesse Kamp, et al., (the "Mirroring Application"), the entire contents of which are incorporated herein by reference. The Mirror Application describes, among other things, maintaining multiple copies of the same data items, where one copy is maintained persistently on disk, and another copy is maintained in volatile memory. The copy that is maintained in volatile memory is referred to as an "in-memory copy" (IMC). The structure in which the IMCs are stored may be an in-memory compression unit (IMCU)” (Paragraph 29), “The leaf-scalar-value component stores the values that are associated with the fields that are identified in the field-name-dictionary component. For example, in the JSON document illustrated in FIG. 1, the first instance of the "name" field has the value "john". Thus, the field-name-dictionary component would associated the field "name" with some id. The field-name-dictionary component would indicate that the first node associated with that id has a value located at a particular location in the leaf-scalar-value component. Finally, the leaf-scalar-value component would have the value "john" at the specified location. Details of the specific pieces of information contained in each of the three components, according to one embodiment, is given in the OSON Application.  After the semi-structured data is divided into components, the components are loaded into volatile memory. According to one embodiment, in a row-based mirror-format, each semi-structured document is represented by a row in an in-memory table, and for any given document, each of the components is stored in a distinct column of that row. Thus, within the in-memory table, a row that corresponds to a given JSON document includes (a) the field-name-dictionary component for the JSON document, (b) the tree-navigation component for the JSON document, and (c) leaf-scalar-value component for the JSON document. In one embodiment, all three components are stored, in volatile memory, in a single column unit. Alternatively, each component may have its own Liu teaches “within an IMCU stored in RAM, storing a subset of rows that include said scalar column and said certain column” as “an in-memory database architecture is described in detail in described in detail in U.S. application Ser. No. 14/337,179 (United States Publication No. 2015-008883OA1), Mirroring, In Memory, Data From Disk To Improve Query Performance, filed on Jul. 21, 2014 by Jesse Kamp, et al., (the "Mirroring Application"), the entire contents of which are incorporated herein by reference. The Mirror Application describes, among other things, maintaining multiple copies of the same data items, where one copy is maintained persistently on disk, and another copy is maintained in volatile memory. The copy that is maintained in volatile memory is referred to as an "in-memory copy" (IMC). The structure in which the IMCs are stored may be an in-memory compression unit (IMCU)” (Paragraph 29), “The leaf-scalar-value component stores the values that are associated with the fields that are identified in the field-name-dictionary component. For example, in the JSON document illustrated in FIG. 1, the first instance of the "name" field has the value "john". Thus, the field-name-dictionary component would associated the field "name" with some id. The field-name-dictionary component would indicate that the first Liu teaches “said subset of rows containing a plurality of hierarchical data objects in said certain column of said subset of rows” as “Hierarchical data object 100 may include field-names that are associated with field values. In the example of FIG. 1, the field-names include "person", "id", "birthdate", "friends", "location", "city", and "zip". For JSON objects, field-names may precede a colon in a name-value pair. In the example of FIG. 1, the field values include `123`, `john`, `1970-01-02`, `456`, `Mary`, `1968-04-03`, `789`, `Henry`, `1972-03-03`, `Oakland`, and `94403`. For JSON objects, field values may be anything other than a Liu further teaches “wherein within said IMCU, said scalar column is stored in a column-major format” as “The leaf-scalar-value component stores the values that are associated with the fields that are identified in the field-name-dictionary component. For example, in the JSON document illustrated in FIG. 1, the first instance of the "name" field has the value "john". Thus, the field-name-dictionary component would associated the field "name" with some id. The field-name-dictionary component would indicate that the first node associated with that id has a value located at a particular location in the leaf-scalar-value component. Finally, the leaf-scalar-value component would have the value "john" at the specified location” (Paragraph 65), “Thus, within the in-memory table, a row that corresponds to a given JSON document includes (a) the field-name-dictionary component for the JSON document, (b) the tree-navigation component for the JSON document, and (c) leaf-scalar-value component for the JSON document. In one embodiment, all three components are stored, in volatile memory, in a single column unit. Alternatively, each component may have its own column” (Paragraph 66), and “According to an alternative embodiment, each of the components illustrated in CU 222 is instead stored its own separate column, in column-major format. That is, rather than store the components of a row contiguously in a single CU, the elements of each component are stored contiguously. The structure used to store the contiguous values of a given column is referred to herein as a Column Unit (CU), and the values stored in any given CU are collectively referred to as a column vector” (Paragraph 70).  The examiner further notes that the storage of scalar values in its own separate column in the IMCU (See “each component may have its own column” and “each of the components illustrated in CU 222 is instead stored its own separate column, in column-major format”) teaches the claimed scalar column being stored in a column-major format.  The examiner further notes that Liu teaches “said certain column is stored in a representation that includes a index” as “According to one embodiment, in-memory bitmap indexing structures for the dictionary 304 can be built so that when processing predicate operators over compression unit 300 (such as JSON_EXISTS(jcol, `$.a.b`) or JSON_VALUE(jcol, `$a.c?(d==4)`)) , the in-memory bitmap indexing structures can be used as a filter to identify what documents within compression unit 300 satisfy the predicates.  According to one embodiment, the in-memory bitmap indexing structures include a set of distinct paths for all documents stored in the corresponding IMCU. Since each document in a IMCU is identified by an IMCU ordinal slot number, therefore, for each distinct path, a bitmap of ordinal slot numbers indicating which document contains this path can be constructed so that JSON_EXISTS(jcol, `$.a.b`) can be processed efficiently by finding the bitmaps for the path `$.a.b`. Furthermore, for each distinct path whose leaf is a scalar value, these scalar values can be columnar encoded Liu teaches “maintaining transactional consistency between said IMCU and said scalar column and certain column stored in said persistent form in said one or more tables” as “According to one embodiment, the database system leverages an in-memory database architecture to keep the PF data and the MF data transactionally consistent. Such an in-memory database architecture is described in detail in described in detail in U.S. application Ser. No. 14/337,179 (United States Publication No. 2015-008883OA1), Mirroring, In Memory, Data From Disk To Improve Query Performance, filed on Jul. 21, 2014 by Jesse Kamp, et al., (the "Mirroring Application"), the entire contents of which are incorporated herein by reference. The Mirror Application describes, among other things, maintaining multiple copies of the same data items, where one copy is maintained persistently on disk, and another copy is maintained in volatile memory. The copy that is maintained in volatile memory is referred to as an "in-memory copy" (IMC). The structure in which the IMCs are stored may be an in-memory compression unit (IMCU)” (Paragraph 29), “The leaf-scalar-value component stores the values that are associated with the fields that are identified in the field-name-dictionary component. For example, in the JSON document illustrated in FIG. 1, the first instance of the "name" field has the value "john". Thus, the field-name-dictionary component would associated the field "name" with some id. The field-name-dictionary component would indicate that the first node associated with that id has a value located at a particular location in the leaf-scalar-value component. Finally, the leaf-scalar-value component would have the value "john" at the specified location. Details of the specific pieces of information contained in each of the three components, according to one embodiment, is given in the OSON Application.  After the semi-structured data is divided into components, the components are loaded into volatile memory. According to one embodiment, in a row-based mirror-format, each semi-structured document is represented by a row in an in-memory table, and for any given document, each of the components is stored in a distinct column of that row. Thus, within the in-memory table, a row that corresponds to a given JSON document includes (a) the field-name-dictionary component for the JSON document, (b) the tree-navigation component for the JSON document, and (c) leaf-scalar-value component for the JSON document. In one embodiment, all three components are stored, in volatile memory, in a single column unit. Alternatively, each component may have its own column. Because all the information needed for a given JSON document is in the row that corresponds to that document, each row is "self-contained" relative to the JSON document that the row represents” (Paragraphs 65-66), “Because not all of the PF data is necessarily mirrored in the MF data, in some situations queries may require data that can only be satisfied by the PF data. For example, if a table has columns A, B and C, and only column A is mirrored in the MF data, then a query that requires values from column B must obtain those values from the PF data” (Paragraph 141), “MF data 104 may mirror all of the PF data 112, or a subset thereof. In one embodiment, a user may specify what portion of the PF data 112 is "in-memory enabled". The specification Liu teaches “receiving a request to execute a database statement that requires predicate evaluation of a predicate against said certain column” as “an in-memory database architecture is described in detail in described in detail in U.S. application Ser. No. 14/337,179 (United States Publication No. 2015-008883OA1), Mirroring, In Memory, Data From Disk To Improve Query Performance, filed on Jul. 21, 2014 by Jesse Kamp, et al., (the "Mirroring Application"), the entire contents of which are incorporated herein by reference. The Mirror Application describes, among other things, maintaining multiple copies of the same data items, where one copy is maintained persistently on disk, and another copy is maintained in volatile memory. The copy that is maintained in volatile memory is referred to as an "in-memory copy" (IMC). The structure in which the IMCs are stored may be an in-memory compression unit (IMCU)” (Paragraph 29), “According to one embodiment, in-memory bitmap indexing structures for the dictionary 304 can be built so that when processing predicate operators over compression unit 300 (such as JSON_EXISTS(jcol, `$.a.b`) or JSON_VALUE(jcol, `$a.c?(d==4)`)) , the in-memory bitmap indexing structures can be used as a filter to identify what documents within compression unit 300 satisfy the predicates” (Paragraph 88), and “Even in situations where the data required by a database operation is not included in the mirror format data 104, the mirror format data 104 may be used to evaluate predicates, and thereby speed up the database operations in the same manner as conventional indexes. For example, assume that table 200 has thousands of rows, and in only three of those rows does column c1 have the value "joe". Under these circumstances, a database server may receive a database command that requests the values, from column c2, of all rows where c1="joe"” (Paragraph 66 of 14/337179).  The examiner further notes that database operations (i.e. the claimed database statement) clearly includes predicates that are evaluated against the IMCU MF table which contains the claimed certain column.  The examiner further notes that Liu teaches “in response to receiving the request, evaluating said predicate using said IMCU” as “an in-memory database architecture is described in detail in described in detail in U.S. application Ser. No. 14/337,179 (United States Publication No. 2015-008883OA1), Mirroring, In Memory, Data From Disk To Improve Query Performance, filed on Jul. 21, 2014 by Jesse Kamp, et al., (the "Mirroring Application"), the entire contents of which are incorporated herein by reference. The Mirror Application describes, among other things, maintaining multiple Liu teaches “said certain column is stored in a representation that includes a index” as “According to one embodiment, in-memory bitmap indexing structures for the dictionary 304 can be built so that when processing predicate operators over compression unit 300 (such as JSON_EXISTS(jcol, `$.a.b`) or JSON_VALUE(jcol, `$a.c?(d==4)`)) , the in-memory bitmap indexing structures can be used as a filter to identify what documents within compression unit 300 satisfy the predicates.  According to one embodiment, the in-memory bitmap indexing structures include a set of distinct paths for all documents stored in the corresponding IMCU. Since each document in a IMCU is identified by an IMCU ordinal slot number, therefore, for each distinct path, a bitmap of ordinal slot numbers indicating which document contains this path can be constructed so that JSON_EXISTS(jcol, `$.a.b`) can be processed efficiently by finding the bitmaps for the path `$.a.b`. Furthermore, for each distinct path whose leaf is a scalar value, these scalar values can be columnar encoded in the same way as that of encoding of a normal relational scalar column in IMCU. JSON_EXISTS(jcol, `$a.c?(d==4)`)) can be processed efficiently by doing a columnar scan of scalar number values for value 4 for path `$.a.c.d`.  While in the set-based mirror-format, instance-wise navigation for post filtering is completely feasible. That is, when represented in the set-based mirror format, the in-memory semi-structured data is efficiently accessed by both instance level and set level query operations” (Paragraphs 88-90).  The examiner further notes that the IMCU (which also includes the certain column in the MF table) clearly includes an index used for satisfying database statements with predicates for information represented in the MF table.  The examiner further notes that Liu further teaches “wherein said scalar column is stored in a column vector within said IMCU” as “The leaf-scalar-value component stores the values that are associated with the fields that are identified in the field-name-dictionary component. For example, in the JSON document illustrated in FIG. 1, the first instance of the "name" field has the value "john". Thus, the field-name-dictionary component would associated the field "name" with some id. The field-name-dictionary component 
	Liu does not explicitly teach:
G, L, P)  posting index; 
H)  said posting index mapping a plurality tokens in said plurality of hierarchical data objects to token locations within said plurality of hierarchical data objects;
N)  wherein said posting index includes a plurality of posting index entries that each map a token to one or more token locations within said plurality of hierarchical data objects; 
O)  wherein each posting index entry of said plurality of posting index entries includes a respective set of one or more lists, each respective set of one or more lists includes: an index of said column vector as an object reference to a respective hierarchical data object of said plurality of hierarchical data objects, and one or more token locations within said respective hierarchical data object;
Q)  posting index entries.
Hammerschmidt, however, teaches “posting index” as “FIG. 4 depicts hierarchy-value index 401, a hierarchy-value index according to an embodiment of the present invention. Hierarchy-value index 401 is a composite index comprising Key Word Index 402 and Date Range Index 404.  Key Word Index 402 is a table that indexes tokens as described above, and comprises column Token, Type, and PostingList. Column Token contains tokens corresponding to field tokens and word tokens found in JSON objects. Column Type contains token type, which may be "tagname" to designate tokens that are field tokens and may be "keyword" to designate tokens that are word tokens.  Column PostingList contains posting lists. A posting list comprises one or more “said posting index mapping a plurality tokens in said plurality of hierarchical data objects to token locations within said plurality of hierarchical data objects” as “FIG. 4 depicts hierarchy-value index 401, a hierarchy-value index according to an embodiment of the present invention. Hierarchy-value index 401 is a composite index comprising Key Word Index 402 and Date Range Index 404.  Key Word Index 402 is a table that indexes tokens as described above, and comprises column Token, Type, and PostingList. Column Token contains tokens corresponding to field tokens and word tokens found in JSON objects. Column Type contains token type, which may be "tagname" to designate tokens that are field tokens and may be "keyword" to designate tokens that are word tokens.  Column PostingList contains posting lists. A posting list comprises one or more references to a hierarchical data object, the references being referred to herein as object references. An object reference contains an identifier that identifies a hierarchical data object, and one or more token locations, as is illustrated below.  Each entry in Key Word Index 402 maps a token to a posting list, thereby mapping the token to each JSON object that contains the token and to the location in the object corresponding to the token. The depiction of Key Word Index 402 in FIG. 4 shows the entries generated for JSON object 1 and JSON object 2” (Paragraphs 64-67), “wherein said posting index includes a plurality of posting index entries that each map a token to one or more token locations within said plurality of hierarchical data objects” as “FIG. 4 depicts hierarchy-value index 401, a hierarchy-value index according to an embodiment of the present invention. Hierarchy-value index 401 is a composite index comprising Key Word Index 402 and Date Range Index 404.  Key Word Index 402 is a table that indexes tokens as described above, and comprises column Token, Type, and PostingList. Column Token contains tokens corresponding to field tokens and word tokens found in JSON objects. Column Type contains token type, which may be "tagname" to designate tokens that are field tokens and may be "keyword" to designate tokens that are word tokens.  Column PostingList contains posting lists. A posting list comprises one or more references to a hierarchical data object, the references being referred to herein as object references. An object reference contains an identifier that identifies a hierarchical data object, and one or more token locations, as is illustrated below.  Each entry in Key Word Index 402 maps a token to a posting list, thereby mapping the token to each JSON object that contains the token and to the location in the object corresponding to the token. The depiction of Key Word Index 402 in FIG. 4 shows the entries generated for JSON object 1 and JSON object 2” (Paragraphs 64-67), “wherein each posting index entry of said plurality of posting index entries includes a respective set of one or more lists, each respective set of one or more lists includes: an index of said column vector as an object reference to a respective hierarchical data object of said plurality of hierarchical data objects, and one or more token locations within said respective hierarchical data object” “posting index entries” as “FIG. 4 depicts hierarchy-value index 401, a hierarchy-value index according to an embodiment of the present invention. Hierarchy-value index 401 is a composite index comprising Key Word Index 402 and Date Range Index 404.  Key Word Index 402 is a table that indexes tokens as described above, and comprises column Token, Type, and PostingList. Column Token contains tokens corresponding to field tokens and word tokens found in JSON objects. Column Type contains token type, which may be "tagname" to designate tokens that are field tokens and may be "keyword" to designate tokens that are word tokens.  Column PostingList contains posting lists. A posting list comprises one or more references to a hierarchical data object, the references being referred to herein as object references. An object reference contains an identifier that identifies a hierarchical data object, and one or more token locations, as is illustrated below.  Each entry in Key Word Index 402 maps a token to a posting list, thereby mapping the token to each JSON object that contains the token and to the location in the object corresponding to the token. The depiction of Key Word Index 402 in FIG. 4 shows the entries generated for JSON object 1 and JSON object 2” (Paragraphs 64-67).
	The examiner further notes that although the primary reference of Liu (which is from the same assignee as the instant application) teaches indexes that are used to satisfy predicates in database requests, there is no explicit teaching that such indexes are posting indexes.  The secondary reference of Hammerschmidt (which also is from the same assignee as the instant application and has Liu as an inventor) clearly teaches a posting index (with a plurality of posting index entries) that maps tokens to locations within hierarchical data objects.  Specifically, the posting index in Figure 4 of Hammerschmidt is the exact same type of posting index in Figure 6A of the instant application.  Indeed, Figure 4 of Hammerschmidt clearly shows multiple index entries that are mapped to locations, as well as one or more lists.  The combination would result in the use of such posting indexes in the IMCU of Liu.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Hammerschmidt’s would have allowed Liu’s to provide a method for efficient querying of hierarchical data objects, as noted by Hammerschmidt (Paragraph 31).
Liu and Hammerschmidt do not explicitly teach:
P)  wherein said index is stored as a serialized hash table comprising a plurality of serialized hash buckets;
Q)  wherein at least one serialized hash bucket of said plurality of serialized hash buckets comprises a set of index entries of said plurality of index entries that are separated by a delimiter.
	Wang, however, teaches “wherein said index is stored as a serialized hash table comprising a plurality of serialized hash buckets” as “Figure 6 as an example, bucket 3 and 4 of the reference index are empty and will be removed in the compressed index. After squeezing out the empty buckets, bucket 5 will follow bucket 2 directly in the compressed reference index. Algorithm 4 gives the serialized hash index compression algorithm” (Page 671), and “wherein at least one serialized hash bucket of said plurality of serialized hash buckets comprises a set of index entries of said plurality of index entries that are separated by a delimiter” as “Figure 6 as an example, bucket 3 and 4 of the reference index are empty and will be removed in the compressed index. After squeezing out the empty buckets, bucket 5 will follow bucket 2 directly in the compressed reference index. Algorithm 4 gives the serialized hash index compression algorithm” (Page 671).
	The examiner further notes that the secondary reference of Wang teaches the concept of a serialized hash index that stores hash buckets.  Moreover, just as Figure 6B of the instant application depicts serialized hash buckets being separated by a “delimiter”, Figure 6 of Wang also shows hash buckets being separated by a “delimiter”.  The combination would result in the storage of the posting index entries of Hammerschmidt into this serialized hash index.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Wang’s would have allowed Liu’s and Hammerschmidt’s to provide a method for improved query speed and reduced memory consumption, as noted by Wang (Page 672).

Regarding claims 5 and 15, Liu teaches a method and non-transitory storage media comprising:
A)  wherein said scalar column is stored in a column vector within said IMCU (Paragraphs 65, 66, 70, and 72)
	The examiner further notes that Liu further teaches “wherein said scalar column is stored in a column vector within said IMCU” as “The leaf-scalar-value component stores the values that are associated with the fields that are identified in the field-name-dictionary component. For example, in the JSON document illustrated in FIG. 1, the first instance of the "name" field has the value "john". Thus, the field-name-dictionary component would associated the field "name" with some id. The field-name-dictionary component would indicate that the first node associated with that id has a value located at a particular location in the leaf-scalar-value component. Finally, the leaf-scalar-value component would have the value "john" at the specified location” (Paragraph 65), “Thus, within the in-memory table, a row that corresponds to a given JSON document includes (a) the field-name-dictionary component for the JSON document, (b) the tree-navigation component for the JSON document, and (c) leaf-
	Liu, does not explicitly teach:
B)  wherein said posting index includes a plurality of index entries, each index entry mapping a token to one or more indexes of said column vector, each of said one or more indexes being an object reference to a respective hierarchical data object of said plurality of hierarchical data objects.
Hammerschmidt, however, teaches “wherein said posting index includes a plurality of index entries, each index entry mapping a token to one or more indexes of said column vector, each of said one or more indexes being an object reference to a respective hierarchical data object of said plurality of hierarchical data objects” as “FIG. 4 depicts hierarchy-value index 401, a hierarchy-value index according to an embodiment of the present invention. Hierarchy-value index 401 is a composite index comprising Key Word Index 402 and Date Range Index 404.  Key Word Index 402 is a table that indexes tokens as described above, and comprises column Token, Type, and PostingList. Column Token contains tokens corresponding to field tokens and word tokens found in JSON objects. Column Type contains token type, which may be "tagname" to designate tokens that are field tokens and may be "keyword" to designate tokens that are word tokens.  Column PostingList contains posting lists. A posting list comprises one or more references to a hierarchical data object, the references being referred to herein as object references. An object reference contains an identifier that identifies a hierarchical data object, and one or more token locations, as is illustrated below.  Each entry in Key Word Index 402 maps a token to a posting list, thereby mapping the token to each JSON object that contains the token and to the location in the object corresponding to the token. The depiction of Key Word Index 402 in FIG. 4 shows the entries generated for JSON object 1 and JSON object 2” (Paragraphs 64-67).
	The examiner further notes that although the secondary reference of Hammerschmidt (which also is from the same assignee as the instant application and Liu as an inventor) clearly teaches a posting index.  Specifically, as shown in Figure 4, the PostingList houses object references just as Figure 6A of the instant application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Hammerschmidt’s would have allowed Liu’s to provide a method for efficient querying of hierarchical data objects, as noted by Hammerschmidt (Paragraph 31).

Regarding claims 7 and 17, Liu further teaches a method and non-transitory storage media comprising:
A)  wherein evaluating a first predicate condition of said predicate against said index includes evaluating said first predicate condition against a persistent form of a particular hierarchical data object of said plurality of hierarchical data objects stored in said certain column (Paragraphs 29, 141, and 151, Paragraph 66 of 14/337179).
	The examiner notes that Liu teaches “wherein evaluating a first predicate condition of said predicate against said index includes evaluating said first predicate condition against a persistent form of a particular hierarchical data object of said plurality of hierarchical data objects stored in said certain column” as “an in-memory database architecture is described in detail in described in detail in U.S. application Ser. No. 14/337,179 (United States Publication No. 2015-008883OA1), Mirroring, In Memory, Data From Disk To Improve Query Performance, filed on Jul. 21, 2014 by Jesse Kamp, et al., (the "Mirroring Application"), the entire contents of which are incorporated herein by reference. The Mirror Application describes, among other things, maintaining multiple copies of the same data items, where one copy is maintained persistently on disk, and another copy is maintained in volatile memory. The copy that is maintained in volatile memory is referred to as an "in-memory copy" (IMC). The structure in which the IMCs are stored may be an in-memory compression unit (IMCU)” (Paragraph 29), “Because not all of the PF data is necessarily mirrored in the MF data, in some situations queries may require data that can only be satisfied by the PF data. For example, if a table has columns A, B and C, and only column A is mirrored in the MF data, then a query that requires values from column B must obtain those values from the PF data” (Paragraph 141), “Storing hierarchical data objects in IMCU form makes powerful capabilities inherent to IMCU form available for accessing hierarchical data objects. For example, min and max values of one or more of the columns that are mirrored in an IMCU may be stored in memory. The min and max values may be used to quickly determine whether a column that is mirrored in the IMCU has any value that can satisfy a query predicate that references the column. For example, if the IMCU stores values for the column "age", and the min/max values are 10 and 20, respectively, then the database server can immediately determine that the predicate "age>30" will not be satisfied by any data in the IMCU. Furthermore, an IMCU may contain or be associated with bitmap indexes of fieldnames in the object set dictionary or field values in the common field-value dictionary. The bitmap indexes indicate which rows in an IMCU include a fieldname or field value” (Paragraph 151), and “Even in situations where the data required by a database operation is not included in the mirror format data 104, the mirror format data 104 may be used to evaluate predicates, and thereby speed up the database operations in the same manner as 
Liu does not explicitly teach:
A)  posting index. 
	Hammerschmidt, however, teaches “posting index” as “FIG. 4 depicts hierarchy-value index 401, a hierarchy-value index according to an embodiment of the present invention. Hierarchy-value index 401 is a composite index comprising Key Word Index 402 and Date Range Index 404.  Key Word Index 402 is a table that indexes tokens as described above, and comprises column Token, Type, and PostingList. Column Token contains tokens corresponding to field tokens and word tokens found in JSON objects. Column Type contains token type, which may be "tagname" to designate tokens that are field tokens and may be "keyword" to designate tokens that are word tokens.  Column PostingList contains posting lists. A posting list comprises one or more references to a hierarchical data object, the references being referred to herein as object references. An object reference contains an identifier that identifies a hierarchical data object, and one or more token locations, as is illustrated below.  Each entry in Key Word Index 402 maps a token to a posting list, thereby mapping the token to each JSON object that contains the token and to the location in the object corresponding to the token. The depiction of Key Word Index 402 in FIG. 4 shows the entries generated for JSON object 1 and JSON object 2” (Paragraphs 64-67).
	The examiner further notes that although the primary reference of Liu (which is from the same assignee as the instant application) teaches indexes that are used to satisfy predicates in database requests, there is no explicit teaching that such indexes are posting indexes.  The secondary reference of Hammerschmidt (which also is from the same assignee as the instant application and has Liu as an inventor) clearly teaches a posting index.  The combination would result in the use of such posting indexes in the IMCU of Liu.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Hammerschmidt’s would have allowed Liu’s to provide a method for efficient querying of hierarchical data objects, as noted by Hammerschmidt (Paragraph 31).

	Regarding claims 8 and 18, Liu further teaches a method and non-transitory storage media comprising:
A)  wherein said first predicate condition is based on a containment relationship (Paragraphs 29, 141, and 151, Paragraph 66 of 14/337179); 
B)  wherein evaluating said first predicate condition against a persistent form of a particular hierarchical data object (Paragraphs 29, 141, and 151, Paragraph 66 of 14/337179).
Liu teaches “wherein said first predicate condition is based on a containment relationship” as “an in-memory database architecture is described in detail in described in detail in U.S. application Ser. No. 14/337,179 (United States Publication No. 2015-008883OA1), Mirroring, In Memory, Data From Disk To Improve Query Performance, filed on Jul. 21, 2014 by Jesse Kamp, et al., (the "Mirroring Application"), the entire contents of which are incorporated herein by reference. The Mirror Application describes, among other things, maintaining multiple copies of the same data items, where one copy is maintained persistently on disk, and another copy is maintained in volatile memory. The copy that is maintained in volatile memory is referred to as an "in-memory copy" (IMC). The structure in which the IMCs are stored may be an in-memory compression unit (IMCU)” (Paragraph 29), “Because not all of the PF data is necessarily mirrored in the MF data, in some situations queries may require data that can only be satisfied by the PF data. For example, if a table has columns A, B and C, and only column A is mirrored in the MF data, then a query that requires values from column B must obtain those values from the PF data” (Paragraph 141), “Storing hierarchical data objects in IMCU form makes powerful capabilities inherent to IMCU form available for accessing hierarchical data objects. For example, min and max values of one or more of the columns that are mirrored in an IMCU may be stored in memory. The min and max values may be used to quickly determine whether a column that is mirrored in the IMCU has any value that can satisfy a query predicate that references the column. For example, if the IMCU stores values for the column "age", and the min/max values are 10 and 20, respectively, then the database server can immediately determine that the predicate "age>30" will not be satisfied by any data in the IMCU. Furthermore, an IMCU may contain or be associated with bitmap indexes of fieldnames in the object set dictionary or field values in the common field-value dictionary. The bitmap indexes indicate which rows in an IMCU include a fieldname or field value” (Paragraph 151), and “Even in situations where the data required by a database operation is not included in the mirror format data 104, the mirror format data 104 may be used to evaluate predicates, and thereby speed up the database operations in the same manner as conventional indexes. For example, assume that table 200 has thousands of rows, and in only three of those rows does column c1 have the value "joe". Under these circumstances, a database server may receive a database command that requests the values, from column c2, of all rows where c1="joe"” (Paragraph 66 of 14/337179).  The examiner further notes that an example predicate of greater than (see use of >) teaches the claimed “containment” relationship (which is not defined in the claims) in the broadest reasonable interpretation.  The examiner further notes that Liu teaches “wherein evaluating said first predicate condition against a persistent form of a particular hierarchical data object” as “an in-memory database architecture is described in detail in described in detail in U.S. application Ser. No. 14/337,179 (United States Publication No. 2015-008883OA1), Mirroring, In Memory, Data From Disk To Improve Query Performance, filed on Jul. 21, 2014 by Jesse Kamp, et al., (the "Mirroring Application"), the entire contents of which are incorporated herein by reference. The Mirror Application describes, among other things, maintaining multiple copies of the same data items, where one copy is maintained persistently on disk, and another copy is maintained in volatile memory. The copy that is maintained in volatile memory is referred to as an "in-memory copy" (IMC). The structure in which the IMCs 
	Liu does not explicitly teach:
B)  includes generating a posting index for said particular hierarchical data object in response to determining that said first predicate condition is based on said containment relationship.
	Hammerschmidt, however, teaches “includes generating a posting index for said particular hierarchical data object in response to determining that said first predicate condition is based on said containment relationship” as “FIG. 4 depicts hierarchy-value index 401, a hierarchy-value index according to an embodiment of the present invention. Hierarchy-value index 401 is a composite index comprising Key Word Index 402 and Date Range Index 404.  Key Word Index 402 is a table that indexes tokens as described above, and comprises column Token, Type, and PostingList. Column Token contains tokens corresponding to field tokens and word tokens found in JSON objects. Column Type contains token type, which may be "tagname" to designate tokens that are field tokens and may be "keyword" to designate tokens that are word tokens.  Column PostingList contains posting lists. A posting list comprises one or more references to a hierarchical data object, the references being referred to herein as object references. An object reference contains an identifier that identifies a hierarchical data object, and one or more token locations, as is illustrated below.  Each entry in Key Word Index 402 maps a token to a posting list, thereby mapping the token to each 
	The examiner further notes that although the primary reference of Liu (which is from the same assignee as the instant application) teaches indexes that are used to satisfy predicates in database requests, there is no explicit teaching that such indexes are posting indexes.  The secondary reference of Hammerschmidt (which also is from the same assignee as the instant application and has Liu as an inventor) clearly teaches a posting index and that such a posting index can be generated.  The combination would result in the generation of such a posting index in order to evaluate the predicates against PF data of Liu.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Hammerschmidt’s would have allowed Liu’s to provide a method for efficient querying of hierarchical data objects, as noted by Hammerschmidt (Paragraph 31).
13.	Claims 2-3, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PGPUB 2017/0060973), and further in view of Hammerschmidt et al. (U.S. PGPUB 2015/0134670), and further in view of Wang et al. (Article entitled “Investigating Memory Optimization of Hash-index for Next Generation Sequencing on Multi-core Architecture”, Copyright 2012) as applied to claims 1, 5, 7-8, 11, 15, and 17-18 above, and further in view of Mishra et al. (U.S. PGPUB 2017/0031975).
14.	Regarding claims 2 and 12, Liu further teaches a method and non-transitory storage media comprising:
A)  wherein said index is index aligned with said column vector (Paragraphs 29, 65-66, and 88-89, Paragraphs 61-62 and Figure 3 of 14/337179);
	The examiner further notes that Liu teaches “said plurality of columns comprising a scalar column and a certain column that contains semi-structured data or unstructured-text data” as “an in-memory database architecture is described in detail in described in detail in U.S. application Ser. No. 14/337,179 (United States Publication No. 2015-008883OA1), Mirroring, In Memory, Data From Disk To Improve Query Performance, filed on Jul. 21, 2014 by Jesse Kamp, et al., (the "Mirroring Application"), the entire contents of which are incorporated herein by reference. The Mirror Application describes, among other things, maintaining multiple copies of the same data items, where one copy is maintained persistently on disk, and another copy is maintained in volatile memory. The copy that is maintained in volatile memory is referred to as an "in-memory copy" (IMC). The structure in which the IMCs are stored may be an in-memory compression unit (IMCU)” (Paragraph 29), “The leaf-scalar-value component stores the values that are associated with the fields that are identified in the field-name-dictionary component. For example, in the JSON document illustrated in FIG. 1, the first instance of the "name" field has the value "john". Thus, the field-name-dictionary component would associated the field "name" with some id. The field-name-dictionary component would indicate that the first node associated with that id has a 
Liu does not explicitly teach:
A & B)  posting index;
C)  that said posting index maps to a hierarchical data object of said plurality of hierarchical data objects.
Hammerschmidt, however, teaches “posting index” as “FIG. 4 depicts hierarchy-value index 401, a hierarchy-value index according to an embodiment of the present invention. Hierarchy-value index 401 is a composite index comprising Key Word Index 402 and Date Range Index 404.  Key Word Index 402 is a table that indexes tokens as described above, and comprises column Token, Type, and PostingList. Column Token contains tokens corresponding to field tokens and word tokens found in JSON objects. Column Type contains token type, which may be "tagname" to designate tokens that are field tokens and may be "keyword" to designate tokens that are word tokens.  Column PostingList contains posting lists. A posting list comprises one or more references to a hierarchical data object, the references being referred to herein as object references. An object reference contains an identifier that identifies a hierarchical data object, and one or more token locations, as is illustrated below.  Each entry in Key Word Index 402 maps a token to a posting list, thereby mapping the token to each JSON object that contains the token and to the location in the object corresponding to the token. The depiction of Key Word Index 402 in FIG. 4 shows the entries generated for JSON object 1 and JSON object 2” (Paragraphs 64-67) and “that said posting index maps to a hierarchical data object of said plurality of hierarchical data objects” as “FIG. 4 depicts hierarchy-value index 401, a hierarchy-value index according to an embodiment of the present invention. Hierarchy-value index 401 is a composite index comprising Key Word Index 402 and Date Range Index 404.  Key Word Index 402 is a table that indexes tokens as described above, and comprises column Token, Type, and PostingList. Column Token contains tokens corresponding to field tokens and word tokens found in JSON objects. Column Type contains token type, which may be "tagname" to designate tokens that are field tokens and may be "keyword" to designate tokens that are word tokens.  Column PostingList contains posting lists. A posting list comprises one or more references to a hierarchical data object, the references being referred to herein as object references. An object reference contains an identifier that identifies a hierarchical data object, and one or more token locations, as is illustrated below.  Each entry in Key Word Index 402 maps a token to a posting list, thereby mapping the token to each JSON object that contains the token and to the location in the object corresponding to the token. The depiction of Key Word Index 402 in FIG. 4 shows the entries generated for JSON object 1 and JSON object 2” (Paragraphs 64-67).
	The examiner further notes that although the primary reference of Liu (which is from the same assignee as the instant application) teaches indexes that are used to satisfy predicates in database requests, there is no explicit teaching that such indexes are posting indexes.  The secondary reference of Hammerschmidt (which also is from the same assignee as the instant application and has Liu as an inventor) clearly teaches a posting index that maps tokens to locations within hierarchical data objects.  The combination would result in the use of such posting indexes in the IMCU of Liu.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Hammerschmidt’s would have allowed Liu’s to provide a method for efficient querying of hierarchical data objects, as noted by Hammerschmidt (Paragraph 31).
Liu, Hammerschmidt, and Wang do not explicitly teach:

C)  wherein generating a result vector includes setting a particular bit corresponding to an index of said column vector.
Mishra, however, teaches “wherein evaluating said predicate includes generating a first result vector representing the evaluation of said first predicate condition against said index” as “A bit-vector that is derived during predicate evaluation stores a set of bits, where the position of each bit corresponds to a different row and the value of each bit indicates whether the corresponding row satisfies the predicate. If the predicate expression "e/f=10" is evaluated against five rows in table t, for example, then a five-bit bit-vector may be generated and cached in MRA 508 to indicate which rows of table t have values in columns e and f that satisfy the predicate expression. In the present example, the bit vector "10110" may be stored to indicate that the first, third, and fourth rows of table t satisfy the predicate, while the second and fifth rows do not satisfy the predicate. Caching bit-vectors allows subsequent queries to be rewritten to simply refer to the bit-vector rather than perform a potentially expensive evaluation” (Paragraph 115) and “wherein generating a result vector includes setting a particular bit corresponding to an index of said column vector” as “A bit-vector that is derived during predicate evaluation stores a set of bits, where the position of each bit corresponds to a different row and the value of each bit indicates whether the corresponding row satisfies the predicate. If the predicate expression "e/f=10" is evaluated against five rows in table t, for example, then a five-bit bit-vector may be generated and cached in MRA 508 to indicate which rows of table t have values in columns e and f that satisfy the predicate expression. In the present example, the bit vector "10110" may be stored to indicate that the first, third, and fourth rows of table t satisfy the predicate, while the second and fifth rows do not satisfy the predicate. Caching bit-vectors allows subsequent queries to be rewritten to simply refer to the bit-vector rather than perform a potentially expensive evaluation” (Paragraph 115).
The examiner further notes that although the primary reference of Liu clearly uses bitmap indexes when evaluating database statements with predicates (See Paragraphs 88-89), there is no explicit teaching of the generation of a vector as a resultant of such an operation (although it very likely did).  Nevertheless, the secondary reference of Mishra (which is also from the same assignee as the instant application, Liu, and Hammerschmidt (Oracle)) clearly teaches the generation of a vector from evaluation of a predicate statement. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Mishra’s would have allowed Liu’s, Hammerschmidt’s, and Wang’s to provide a method for improving the capturing of in-memory data, as noted by Mishra (Paragraph 9).

Regarding claims 3 and 13, Liu, Hammerschmidt, and Wang do not explicitly teach a method and non-transitory storage media comprising:
A)  wherein evaluating said predicate includes: before generating said first result vector, generating another result vector representing the evaluation of a second predicate condition against said scalar column; 

C)  wherein evaluating said first predicate condition includes foregoing fully evaluating said first predicate condition against a row indexed to the different index.
Mishra, however, teaches “wherein evaluating said predicate includes: before generating said first result vector, generating another result vector representing the evaluation of a second predicate condition against said scalar column” as “A bit-vector that is derived during predicate evaluation stores a set of bits, where the position of each bit corresponds to a different row and the value of each bit indicates whether the corresponding row satisfies the predicate. If the predicate expression "e/f=10" is evaluated against five rows in table t, for example, then a five-bit bit-vector may be generated and cached in MRA 508 to indicate which rows of table t have values in columns e and f that satisfy the predicate expression. In the present example, the bit vector "10110" may be stored to indicate that the first, third, and fourth rows of table t satisfy the predicate, while the second and fifth rows do not satisfy the predicate. Caching bit-vectors allows subsequent queries to be rewritten to simply refer to the bit-vector rather than perform a potentially expensive evaluation” (Paragraph 115), “wherein said another result vector sets another bit corresponding to a different index than an index corresponding to said particular bit” as “A bit-vector that is derived during predicate evaluation stores a set of bits, where the position of each bit corresponds to a different row and the value of each bit indicates whether the corresponding row satisfies the predicate. If the predicate expression "e/f=10" is evaluated against five rows in table t, for example, then a five-bit bit-vector may be generated and cached in MRA 508 to indicate which rows of table t have values in columns e and f that satisfy the predicate expression. In the present example, the bit vector "10110" may be stored to indicate that the first, third, and fourth rows of table t satisfy the predicate, while the second and fifth rows do not satisfy the predicate. Caching bit-vectors allows subsequent queries to be rewritten to simply refer to the bit-vector rather than perform a potentially expensive evaluation” (Paragraph 115), and “wherein evaluating said first predicate condition includes foregoing fully evaluating said first predicate condition against a row indexed to the different index” as “A bit-vector that is derived during predicate evaluation stores a set of bits, where the position of each bit corresponds to a different row and the value of each bit indicates whether the corresponding row satisfies the predicate. If the predicate expression "e/f=10" is evaluated against five rows in table t, for example, then a five-bit bit-vector may be generated and cached in MRA 508 to indicate which rows of table t have values in columns e and f that satisfy the predicate expression. In the present example, the bit vector "10110" may be stored to indicate that the first, third, and fourth rows of table t satisfy the predicate, while the second and fifth rows do not satisfy the predicate. Caching bit-vectors allows subsequent queries to be rewritten to simply refer to the bit-vector rather than perform a potentially expensive evaluation” (Paragraph 115) and “The results that are cached in the IMIU may be factored in to predicate reordering optimizations, according to an embodiment. A predicate that utilizes a cached predicate result may be moved for earlier evaluation to improve runtime performance in some instances. For example, if the predicates in the clause "where c=1 and d=2 and e/f=10" are evaluated in the order they appear in the database query, then the predicate "c=1" 
The examiner further notes that although the primary reference of Liu clearly uses bitmap indexes when evaluating database statements with predicates (See Paragraphs 88-89), there is no explicit teaching of the generation of a vector as a resultant of such an operation (although it very likely did).  Nevertheless, the secondary reference of Mishra (which is also from the same assignee as the instant application, Liu, and Hammerschmidt (Oracle)) clearly teaches the generation of a vector from evaluation of a predicate statement (including multiple predicates).  Such an evaluation of a later predicate skips (i.e. forgoes) certain rows.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Mishra’s would have allowed Liu’s, Hammerschmidt’s, and Wang’s to provide a method for improving the capturing of in-memory data, as noted by Mishra (Paragraph 9).
15.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PGPUB 2017/0060973), and further in view of Hammerschmidt et al. (U.S. PGPUB 2015/0134670), and further in view of Wang et al. (Article entitled “Investigating Memory Optimization of Hash-index for Next Generation Sequencing on Multi-core Architecture”, Copyright 2012) as applied to claims 1, 5, 7-8, 11, 15, and 17-18 above, and further in view of Mishra et al. (U.S. PGPUB 2017/0031975) as applied to claims 2-3, and 12-13 above, and further in view of Schauer et al. (U.S. PGPUB 2014/0052713).
16.	Regarding claims 4 and 14, Liu, Hammerschmidt, and Wang do not explicitly teach a method and non-transitory storage media comprising:
A)  generating another result vector representing evaluation of a second predicate condition against said scalar column.
Mishra, however, teaches “generating another result vector representing evaluation of a second predicate condition against said scalar column” as “A bit-vector that is derived during predicate evaluation stores a set of bits, where the position of each bit corresponds to a different row and the value of each bit indicates whether the corresponding row satisfies the predicate. If the predicate expression "e/f=10" is evaluated against five rows in table t, for example, then a five-bit bit-vector may be generated and cached in MRA 508 to indicate which rows of table t have values in columns e and f that satisfy the predicate expression. In the present example, the bit vector "10110" may be stored to indicate that the first, third, and fourth rows of table t satisfy the predicate, while the second and fifth rows do not satisfy the predicate. Caching bit-vectors allows subsequent queries to be rewritten to simply refer to the bit-vector rather than perform a potentially expensive evaluation” (Paragraph 115) and “The results that are cached in the IMIU may be factored in to predicate reordering optimizations, according to an embodiment. A predicate that utilizes a cached predicate result may be moved for earlier evaluation to improve runtime performance in some 
The examiner further notes that although the primary reference of Liu clearly uses bitmap indexes when evaluating database statements with predicates (See Paragraphs 88-89), there is no explicit teaching of the generation of a vector as a resultant of such an operation (although it very likely did).  Nevertheless, the secondary reference of Mishra (which is also from the same assignee as the instant application, Liu, and Hammerschmidt (Oracle)) clearly teaches the generation of a vector from evaluation of multiple predicates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Mishra’s would have allowed Liu’s, Hammerschmidt’s, and Wang’s to provide a method for improving the capturing of in-memory data, as noted by Mishra (Paragraph 9).
Liu, Hammerschmidt, Wang, and Mishra do not explicitly teach:
B)  combining said first result vector and said another result vector by performing an AND operation between said first result vector and said another result vector to generate a third result vector.
	Schauer, however, teaches “combining said first result vector and said another result vector by performing an AND operation between said first result vector and said another result vector to generate a third result vector” as “After a results for each predicate have been generated according to steps 202 to 210, a final result is generated in step 212 by combining the results of each predicate in a manner dictated by the query. The final result is a data structure, such as a final bitvector, that identifies the set of rows that meet all the predicates in the query” (Paragraph 47) and “system control 108 programs combine unit 116 with instructions on how to combine the bitvectors. For example, combine unit 116 may be programmed to perform one or more bitwise operations based on the logical operators specified in the query to combine the result bitvectors. In the case of Query 1, for example, system control 108 would program combine unit 116 to perform a bitwise OR operation, and then a bitwise AND operation, to produce the final bitvector, as illustrated in the example implementation below” (Paragraph 49).
	The examiner further notes that the secondary reference of Schauer teaches the concept of combing bit-vectors from predicates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Schauer’s would have allowed Liu’s, Hammerschmidt’s, Wang’s, and Mishra’s to provide a method for accelerating query processing, as noted by Schauer (Paragraph 25).
Allowable Subject Matter
17.	Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Specifically, although Hammerschmidt clearly teaches posting indexes (as well as updating such posting indexes), the detailed claim language directed towards the specific use of a sort merge between multiple delta lists of a generated delta posting index and existing lists of an existing posting index is not found in the prior art, in conjunction with the rest of the limitations of the parent claims.
Response to Arguments
18.	Applicant’s arguments with respect to claims 1-5, 7-8, 10-15, 17-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See newly applied secondary reference of Wang).
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2004/0073541 issued to Lindblad et al. on 15 April 2004.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to access PF data).
U.S. PGPUB 2016/0350347 issued to Das et al. on 01 December 2016.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to access PF data).
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168


/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168